               Case 2:20-cr-00146-JCC Document 17 Filed 09/08/20 Page 1 of 3




 1
                                                                Honorable Michelle Peterson
 2

 3

 4

 5

 6

 7

 8

 9
                               UNITED STATES DISTRICT COURT
10                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
11
                                                )
12   UNITED STATES OF AMERICA,                  )
              Plaintiff,                        )
13                                              )   Case No. MJ 20-560-2
                                                )
14           vs.                                )   RESPONSE TO MOTION FOR
                                                )   DETENTION
15                                              )
                                                )   Hearing Date: September 9, 2020
16   LIONEL GONZALEZ-TORRES,                    )   @ 11:00am
                     Defendants.                )
17                                              )
                                                )
18

19
             Defendant Gonzalez-Torres hereby responds to the Government’s Motion for
20

21   Detention, and requests that this Court order his pre-trial release upon conditions it

22   deems appropriate.
23
             Defendant Gonzalez-Torres is a 24-year-old, U.S. citizen, with no prior arrests,
24
     charges or convictions. He was born, and primarily raised in Washington.
25




       Response to Motion for Detention - 1                     SCOTT J. ENGELHARD
                                                               1700 Seventh Avenue, #2100
                                                                Seattle, Washington 98101
                                                                       206-683-2020
               Case 2:20-cr-00146-JCC Document 17 Filed 09/08/20 Page 2 of 3




             Undersigned counsel has verified that he works full time as a carpenter for
 1

 2   Greater Seattle Concrete (17010 9th Ave. SE, Mill Creek, WA; gsconcrete.com). His
 3
     supervisor is aware of his recent arrest, but is anxious for Mr. Gonzalez-Torres to be
 4
     released so that he can return to full time work.
 5

 6
             Mr. Gonzalez-Torres has lived in the same apartment for the last two years;

 7   and he is in frequent contact with his brothers: Edgar Gonzalez-Torres, who also
 8
     lives in Western Washington; and Ernesto Gonzalez-Torres, who is serving our
 9
     country in the U.S. Marines.
10

11           Although Mr. Gonzalez-Torres’ parents live in Mexico, he has not visited

12   them in over six years. His passport expired years ago and is lost.
13
             Mr. Gonzalez-Torres admits to some excessive drinking as well as recreational
14
     drug usage. He is willing to participate in whatever evaluation, testing and/or
15

16   treatment that this Court might deem appropriate.
17           For the reasons stated above, we request that this Court authorize the pre-trial
18
     release of Defendant Gonzalez-Torres on conditions it deems appropriate.
19

20
             RESPECTFULLY SUBMITTED this 8th day of September, 2020,

21                                             s/ Scott J. Engelhard_____________
                                               Scott J. Engelhard
22
                                               WSBA #13963
                                               Attorney for Defendant
23

24

25




       Response to Motion for Detention - 2                      SCOTT J. ENGELHARD
                                                                1700 Seventh Avenue, #2100
                                                                 Seattle, Washington 98101
                                                                        206-683-2020
                Case 2:20-cr-00146-JCC Document 17 Filed 09/08/20 Page 3 of 3




 1

 2                              CERTIFICATION OF SERVICE

 3           I hereby certify that on the date provided below, I filed the foregoing with the Clerk of the Court and the Plaintiff

 4   using the CM/ECF system.

             Respectfully submitted this 8th day of September, 2020,
 5

 6                                                           s/ Scott J. Engelhard___________________
                                                             Scott J. Engelhard, WSBA #13963
 7                                                           Attorney for Defendant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




       Response to Motion for Detention - 3                                            SCOTT J. ENGELHARD
                                                                                      1700 Seventh Avenue, #2100
                                                                                       Seattle, Washington 98101
                                                                                              206-683-2020
